Case 19-15621-elf       Doc 38     Filed 02/24/20 Entered 02/24/20 12:35:08             Desc Main
                                   Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Maureen Anita Flanders
        Debtor,                                     BANKRUPTCY CASE NUMBER
                                                    19-15621/ELF
 Midwest Loan Services as servicer for
 American Heritage Federal Credit Union             CHAPTER 13
      Movant.
 v.                                                 11 U.S.C. § 362

 Maureen Anita Flanders                             March 17, 2020 at 9:30 a.m.
      Debtor/Respondent,
                                                    Courtroom # 1
 William C. Miller, Trustee
       Additional Respondent.



   MOTION OF MIDWEST LOAN SERVICES AS SERVICER FOR AMERICAN
  HERITAGE FEDERAL CREDIT UNION FOR RELIEF FROM THE AUTOMATIC
                   STAY UNDER SECTION §362 (d)

        Secured Creditor, Midwest Loan Services as servicer for American Heritage Federal
Credit Union ("Movant"), by and through its undersigned counsel, pursuant to 11 U.S.C. §362,
hereby seeks relief from the automatic stay to exercise and enforce its rights, without limitation,
with respect to certain real property. In support of this motion, Movant avers as follows:

       1.      Debtor named above filed a Voluntary Petition under Chapter 13 of the United
       States Bankruptcy Code in the Eastern District of Pennsylvania under the above case
       number.

       2.     Movant is the holder of a secured claim against Debtor, secured only by a first
       mortgage lien on real estate which is the principle residence of Debtor located at 6312
       Glenloch St, Philadelphia, PA 19135 (the "Mortgaged Premises").

       3.     Midwest Loan Services as servicer for American Heritage Federal Credit Union
       services the loan on the property referenced in this motion for relief. In the event the
       automatic stay in this case is modified, this case dismisses and/or the debtor obtains a
       discharge and a foreclosure action is commenced on the mortgaged property, the
       foreclosure will be conducted in the name of Midwest Loan Services as servicer for
       American Heritage Federal Credit Union.

       4.      Midwest Loan Services as servicer for American Heritage Federal Credit Union,
       directly or through an agent, has possession of the promissory note. The promissory note
       is either made payable to Noteholder or has been duly indorsed in blank. Noteholder is
       the original mortgagee, or beneficiary, or the assignee of the security instrument for the
       referenced loan.
Case 19-15621-elf     Doc 38     Filed 02/24/20 Entered 02/24/20 12:35:08             Desc Main
                                 Document      Page 2 of 3



     5.     The filing of the aforesaid Petition operated as an automatic stay under Section
     362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
     Premises. Movant requests relief from the automatic stay to continue with the filed
     mortgage foreclosure action, if any, and to take the necessary action to obtain the
     Mortgaged Premises.

     6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
     proceeding.

     7.     Debtor has claimed an exemption in the amount of $12,251.00 in the subject
     property.

     8.       Debtor has failed to make all post-petition monthly mortgage payments.

     9.       The defaults include the failure to make the following monthly payments:

              a)     Payments of $863.62 from December 20, 2019 through February 1, 2020
                     which totals $2,590.86;

              b)     Late Charges $91.68

              c)     The total amount due is $2,682.54

     10.    The Fair Market Value of the Mortgaged Premises is $126,576.00, as per
     Debtor’s Schedules. The approximate amount necessary to payoff the loan is
     $137,870.32 good through February 7, 2020. The breakdown of the payoff is as follows:

          Principal Balance                                                            $114,075.26
          Accrued Interest                                                               $4,390.99
          Escrow Advances made by Plaintiff                                              $2,634.86
          Late Charges                                                                      $91.68
          Corporate Advances                                                             $5,940.47
          Deferred Interest                                                              $7,848.69
          Deferred Late Charges                                                          $3,351.19
          NSF Fees                                                                         $365.00
          Suspense Balance                                                               ($827.82)

     11.     Movant's interests are being immediately and irreparably harmed. Movant is
     entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
     (d)(2), because of the foregoing default and because:

              a)     Movant lacks adequate protection for its interests in the Mortgaged
                     Premises;

              b)     Debtor does not have any equity in the Mortgaged Premises; and

              c)     The Mortgaged Premises are not necessary to an effective reorganization
                     or plan.
Case 19-15621-elf       Doc 38     Filed 02/24/20 Entered 02/24/20 12:35:08              Desc Main
                                   Document      Page 3 of 3



       12.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
       immediately implement and enforce the Court’s order.

       13.     Attached are redacted copies of any documents that support the claim, such as
       promissory notes, purchase order, invoices, itemized statements of running accounts,
       contracts, judgments, mortgages, and security agreements in support of right to seek a lift
       of the automatic stay and foreclose if necessary.


         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,



Dated: 02/24/2020                                     BY: /s/ Michael J. Clark
                                                      Michael J. Clark, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:20-064999                                  PA BAR ID #202929
                                                      mjclark@logs.com
                                                      pabk@logs.com
